Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 5, 2021 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the features cancelled from the claims. 
the front side of the first L-shaped member vertical portion
the front side of the second L-shaped member vertical portion
The horizontal portions of the first and second L-shaped members being fixed to and confined between the vertical portions of the L-shaped members (see corresponding New Matter rejections below).
No new matter should be entered.
Note: this drawing objection remains, as applicant has not yet removed all of the recitations with respect to “the front side of the generally vertical portion” of the first L-shaped member and the second L-shaped members. 
[Wingdings font/0xE0]Applicant only removed reference to “the front sides” in claim 1, lines 24 and 25, but did not remove the language from lines 11 and 16 in claim 1, or from lines 27-28 in claim 14.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The amendment filed April 5, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: 
wherein the generally horizontal portions of the first and second L-shaped members are fixed to a front side of the generally vertical portions, and confined between the generally vertical portions of the L-shaped members and do not extend beyond the generally vertical portions.
[Wingdings font/0xE0]In the remarks filed April 5, 2021 the applicant refers to [0046] & [0048] of the specification for support that 206 extends into horizontal portion 204 between the plates 232 and 234. However, the examiner notes that while these paragraphs explain that there is a space created between components 210, 222, 232, 234 & 236, it does not identify which of the vertical components create or are considered the “vertical portion” of 204 (i.e: is the vertical portion only 222? Or only 232 and 234? Or does it include all of 222, 232, 234? What about 214? )This creates issues both in identifying the still claimed “front side” of the generally vertical portion, as well as understanding what the parameters of the vertical portion are and if the horizontal portions are truly confined between the vertical portions. As there are no “vertical portions” disclosed/defined in the specification or identified in the drawings, the original disclosure does not appear to provide support for the above noted limitations.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The added material which is not supported by the original disclosure is as follows: 
“wherein the generally horizontal portions of the first and second L-shaped members are confined between the generally vertical portions of the L-shaped members and do not extend beyond the generally vertical portions,”
Additionally, the recitations that the horizontal portions are fixed to the front side of the vertical portions is new matter. Again no front sides have ever been identified, as noted and explained above.
See comments under Speciation Objections above and Response to Arguments below. 
Applicant is required to cancel the new matter in the reply to this Office Action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 14 still recites the limitation "the front sides of the generally vertical portions" in line 27.  There is insufficient antecedent basis for this limitation in the claims.
Dependent claims are rejected for being dependent upon a rejected claim. 

Response to Arguments
Applicant's arguments filed April 5, 2021 have been fully considered but they are not persuasive. 
Applicant first notes that independent claims 1 and 7 have been amended to more clearly recite aspects of the invention in order to render the 112 (a) and 112(b) rejections moot.
First of all, the examiner notes that the applicant appears to have forgotten to address independent claim 14 which was also rejected under both 112(a) and 112(b). No amendments were made to independent claim 14, and therefore many of the rejections remain for independent claim 14 and its dependents.
With respect to the amendments made to independent claims 1 and 7, as noted above independent claim 1, lines 11 and 16 still include reference to “a front side of the generally vertical portion”, and so the new matter issues remain with these limitations still present.
With respect to independent claims 1 and 7, lines 24 and 25, applicant has removed the limitation “front sides of the”, but the issue still remains regarding lack of original disclosure with respect to the generally horizontal portions of the first and second L-shaped members being confined between the generally vertical portions of the L-shaped members and whether or not extend beyond the generally vertical portions. In the remarks filed April 5, 2021 the applicant refers to [0048] of the specification for support that 206 extends into horizontal portion 204 between the plates 232 and 234. However, the examiner notes that while this paragraph clarifies that there is a space created between components 210, 222, 232, 234 & 236, it does not identify 
Upon removal of the new matter, as required, the claims may or may not be rejectable by a prior art reference, or combination of references, depending on the amendments submitted.
For at least these reasons the claims remain rejected as advanced above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289.  The examiner can normally be reached on M-W 8:00-4:00, R 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/           Primary Examiner, Art Unit 3634